DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 3/24/2022 are as follows: 
Claims 1-6 are pending;
Claims 4-6 are withdrawn from consideration;
Claims 1-3 are being examined.

Drawings
The applicant states on page 7 of the reply that replacement drawing sheets were submitted with the reply.  However, the only document submitted was a summary of the drawing changes and not the actual drawings.  Either there was an error in submitting the drawings or an error in processing of the submission.  In any case, the applicant should resubmit the replacement drawings.
The drawings are objected to because: 
“11” and “12” in Figure 4 are pointing to different parts of the main body (Figure 4 has 11 pointing to the top side and 12 pointing to the bottom side, whereas Figure 1 has 11 pointing to a lateral side with a reinforcement member and 12 pointing to an adjacent lateral side)’
Figures 2 and 4 have no label for the reinforcement members.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended abstract was received on 3/24/2022 and is accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN206272929U, as cited in the IDS).
Re Claim 1. Li teaches a heat transfer component reinforcement structure comprising a main body (2, 3) and a reinforcement member (1) (Figures 1-3), 
the main body having a first side (top of 2, 3) and a second side (bottom of 3) respectively positioned on upper and lower sides of the main body, a pair of first lateral sides, and a pair of second lateral sides (see annotated Figure 1 below for the lateral sides) (Figures 1-3), 
the reinforcement member (1) being correspondingly externally connected with the main body, the reinforcement member being engaged (via 2), latched (via 12) and connected with the first lateral sides and the second lateral sides of the main body or the reinforcement member being engaged, latched and connected with the junctions between the first and second lateral sides in four corners (Figures 1-3 illustrate the reinforcement member 1 externally attached at both lateral sides of the main body), 
wherein the reinforcement member has a reinforcement main body (1) with a horizontal portion and a vertical portion (13) extending perpendicular to the horizontal portion, the horizontal portion being selectively attached to the first side or the second side of the main body, the vertical portion abutting one of the pair of first lateral sides (Figures 1-3; The reinforcement member is comprised of a horizontal flat plate 1 with vertical edge members 13 attached at the lateral sides).  


    PNG
    media_image1.png
    391
    701
    media_image1.png
    Greyscale

Annotated Figure 1

Re Claim 2. Li teaches the reinforcement member has a hook section (12) being disposed at two ends of the reinforcement main body and normal to the reinforcement main body (the hooks extend perpendicularly from the reinforcement main body and are located at both left and right ends of the main body as illustrated in Figure 2), the main body being formed with an engagement split (space in 2 for the hook 12) corresponding to the hook section in communication with the first and second sides of the main body, the hook section being correspondingly inserted and engaged in the engagement split of the main body (Figures 1-3 illustrate the hooks engaged with the split of the main body).  
Re Claim 3. Li teaches the main body and the reinforcement member are made of the same material or different materials (Figures 1-3; Lia inherently teaches this limitation since the claim recites the only two possibilities in the alternative.  Thus, Li must teach one of the two possibilities).

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763